ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on June 16, 1970 (237 So.2d 193) reversing the order of dismissal of the Criminal Court of Record of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed April 7, 1971 (246 So.2d 746) and mandate dated May 12, 1971, now lodged in this court, quashed this court’s judgment and remanded the cause with instructions to reinstate the order of the trial court dismissing the information as to Malvin Englander;
Now, therefore, It is Ordered that the mandate of this court heretofore issued on August 4, 1970 is withdrawn as it applied to Malvin Englander, the judgment of this court filed June 16, 1970 insofar as it applied *677to Malvin Englander is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the order of the trial court dismissing the information as to Malvin Englander is reinstated and affirmed. Costs allowed shall be taxed in the Criminal Court of Record (Rule 3.16(b) Florida Appellate Rules, 32 F.S.A.).